Citation Nr: 1022567	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active U.S. Marine Corps service from July 
1976 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this rating decision, the RO effectuated the 
Board's earlier grant of service connection for bilateral 
hearing loss.  The RO assigned a noncompensable (0 percent) 
rating.  The Veteran perfected an appeal of the rating 
assigned the disability.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in June 2009.  A copy of the transcript of this 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks an initial higher (compensable) rating for 
the service-connected bilateral hearing loss.  The Veteran 
last underwent a VA audiological examination in February 
2006.  At the time of his testimony before the Board, the 
Veteran reported that his hearing disability had worsened 
since the time of this examination.  The Board highlights 
that over four years have passed since the last examination.  
Based on this report of increased severity, combined with the 
length of time since the last examination, a remand is 
warranted in order to schedule the Veteran for another VA 
audiological examination to determine the current severity of 
the hearing loss disability.

Finally, the examination report should address the effects of 
the Veteran's hearing loss on his occupational functioning 
and daily activities.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
comprehensive VA audiology examination 
for the purposes of determining the 
current severity of his bilateral hearing 
loss.  The claims file should be 
furnished to the audiologist for his or 
her review.  The testing to determine the 
current severity of the Veteran's hearing 
loss should include the use of controlled 
speech discrimination (Maryland CNC) and 
a puretone audiometric test. The 
examination must be conducted without the 
use of hearing aids.  The examiner should 
specifically comment on the effects of 
the Veteran's hearing loss on 
occupational functioning and daily 
activities.  A rationale for any opinion 
expressed should be provided.

2.  Thereafter, the Veteran's claim must 
be readjudicated on the basis of all of 
the relevant evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain further evidentiary 
development.  No inference should be drawn as to the outcome 
of these matters by the actions herein requested.
The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).


